DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Para. 0021: line 5, “slots 22” should be “slots 24”
Para. 0021: it is unclear as to how the slots, 24 are attached to the conveyor, 26?  The slots do not appear to be attached to the conveyor, 26.  Applicant should clarify this language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, “a plurality of conveyor slots attached to the conveyor” and “a plurality of dividers attached to the conveyor” is unclear.  Based on the drawings, it appears that the conveyor slots (24)(Fig. 2) are not attached to the conveyor (26), but are attached to the dividers (16).  The dividers (16) appear to be attached to the conveyor (26) via hangers (not numbered).  It is not clear as to whether the dividers (16) include the hangers (not numbered) which are attached to the conveyor (26)(Fig. 2, 4).  The slots (24) do not seem to be attached to the conveyor (26).  Applicant needs to clarify the language.  Applicant needs to address the language in the specification as well.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 7 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al (US Patent No. 9,120,624) in view of Sarvestani et al (US PG. Pub. 2016/0066732).  Relative to claims 1 and 7, Cassidy discloses: an automated garment kiosk (“kiosk”), the kiosk (“kiosk”) comprising:
a. a conveyor (32, 33)(Fig. 3); 
b. a motor (“motor”) configured to move the conveyor (32, 33)(not shown; Col. 7, lines 62-65); 
c. a plurality of conveyor slots (see opening between left and right sides of racks, 34)(Fig. 3) attached to the conveyor (32, 33)(Fig. 3); 
d. a plurality of dividers (see left side of each rack, 34, is a divider, and right side of each rack 34 is a divider) attached to the conveyor (32, 33), and each conveyor slot (opening between left and right sides of racks, 34)(Fig. 3) is positioned between two of the plurality of dividers (left and right sides of racks, 34) forming one of a plurality of compartments (see “storage compartments”)(Fig. 3)(Col. 7, lines 55-67); 
e. a front panel (see panel of comprising multiple doors, 12, arranged vertically near access point, 9)(Fig. 2) positioned in front of the conveyor (32, 33)(Fig. 2-3), the front panel (see panel of doors, 12) comprises a door opening (see opening of door, Ref. 12)(Fig. 3); 
g. a controller (“computer”) in communication with the motor and configured to send a signal to stop and start the conveyor (32, 33)(Col. 8, lines 25-30); and 
h. at least one user input and output device (10)(Fig. 2-3) in communication with the controller (“computer”)(Col. 7, lines 28-30; Col. 8, lines 18-20), the at least one user input and output device (10) is configured to receive user instructions and user identification data (Col. 7, lines 28-30; Col. 8, lines 55-60), and send the user instructions and user identification data (see code or identifying information) to the electronic controller (Col. 8, lines 50-63); and the conveyor (32, 33) is supported by a conveyor frame (included, see upright members supporting the guide, 32, near back of racks, 34, not numbered; the upright members are in the middle of the kiosk)(Fig. 3).
Cassidy does not expressly disclose: f. first and second doors fitted into the door opening; or the controller is further in communication with the first and second doors and configured to lock and unlock the first and second doors.
Sarvestani teaches: first and second doors (see any two of the plurality of individually operating doors, 310) fitted into the door opening (see opening of multiple doors, 310, near Ref. 300, 340), and the controller (“storage unit processor board”)(Para. 0056) is further in communication with the first and second doors (two of Ref. 310) and configured to lock and unlock the first and second doors (310)(Para. 0056; the storage unit processor can be controlled to only open two of the doors, 310), for the purpose of providing an apparatus for depositing and retrieving parcels and other goods that can be shared by multiple, different users, and provides more efficient use of municipal resources (Para. 0002-0005).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Cassidy with the first and second doors fitted into the door opening as taught in Sarvestani, for the purpose of providing an apparatus for depositing and retrieving parcels and other goods that can be shared by multiple, different users, and provides more efficient use of municipal resources.

	
Allowable Subject Matter
Claims 8-20 are allowed.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose:
an edge of each of the first and second doors reaches sufficiently far when the doors are opened inwardly that the inner edges overlap an outer edge of each of the two dividers that form a compartment aligned with the doors, access to compartments adjacent to the compartment aligned with the doors is blocked from a consumer position in front of the front panel; 
the bar-code reader is directed toward the conveyor slot in the compartment that is aligned with the first and second doors; or
a drop chute to receive garments from a consumer during a drop-off procedure, as claimed. 

Relative to claim 8, the prior art does not disclose: 
An automated kiosk, comprising: 
a. a panel; 
b. a doorway in the panel with first and second doors positioned in the doorway; 
d. a conveyor behind the panel; 
e. a plurality of dividers hanging from the conveyor, and a compartment is formed between each pair of adjacent dividers; and 
f. a controller configured to open the first and second doors inwardly to such an extent that the first door contacts and overlaps a leftmost divider and the second door contacts and overlaps a rightmost divider, and access to compartments other than the compartment aligned with the first and second doors is prevented.

Relative to claim 18, the prior art does not disclose: 
A method for operating an automated garment kiosk, comprising the steps of: 
a. receiving a pick-up input at an input device; 
b. in response to the pick-up input, receiving a user identification from a reader, and identifying a compartment from a plurality of compartments that is associated with the user identification; 
c. rotating the one of a plurality of compartments associated with the user identification to align with a doorway and a pair of doors mounted in the doorway; 
d. unlocking the pair of doors, the pair of doors may be opened inwardly, and an interior edge of each of the doors engages with and overlaps an outer edge of each of two dividers that define the compartment; and 
e. after waiting for a first time period, closing the two doors, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655